In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-083 CV

____________________


IN RE DONNELL GARRETT




Original Proceeding



MEMORANDUM OPINION (1)
	On March 7, 2005, Donnell Garrett filed a petition for writ of mandamus.  We
notified the relator of defects in the petition, and granted additional time to file an amended
petition.  On April 5, 2005, the relator filed a motion to dismiss the petition.
	Accordingly, this original proceeding is dismissed without prejudice and without
reference to the merits.
	WRIT DISMISSED.
									PER CURIAM

Opinion Delivered April 21, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.